NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE BANK OF NEW YORK MELLON,                    No.   19-16281
FKA Bank of New York, as Trustee for the
Certificateholders of The CWABS, Inc.,          D.C. No.
Asset-Backed Certificates, Series 2006-4,       2:17-cv-03084-MMD-NJK

                Plaintiff-Appellee,
                                                MEMORANDUM*
 v.

886 PARK WALK TRUST,

                Defendant-Appellant,

and

OAK PARK HOMEOWNERS
ASSOCIATION; ABSOLUTE
COLLECTION SERVICES, LLC,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                              Submitted July 9, 2020**
                                Seattle, Washington

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: HAWKINS, D.M. FISHER,*** and M. SMITH, Circuit Judges.

      886 Park Walk Trust (the “Trust”) challenges the district court’s adverse grant

of summary judgment declaring that the Trust purchased property located at 886

Park Walk, Las Vegas, Nevada subject to a deed of trust held by the Bank of New

York Mellon (“BNY”). We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The Trust’s sole contention on appeal is that BNY’s claim is barred by a three-

year statute of limitations. The Trust concedes, however, that it failed to raise its

statute of limitations defense in district court. We may consider an issue raised for

the first time on appeal under certain “exceptional circumstances,” AlohaCare v.

Hawaii, Dep’t of Human Servs., 572 F.3d 740, 744–45 (9th Cir. 2009), but this case

does not present such circumstances.

      AFFIRMED.




      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.

                                         2                                    19-16281